Title: To George Washington from Frederick Frelinghuysen, 26 March 1794
From: Frelinghuysen, Frederick
To: Washington, George


          
            Sir,
            [Philadelphia] Wednesday Morning 26. Mar. 1794
          
          After repeated disappointments, a Barrel with the heavy Oats has
            at length arrived, containing 3½ bushels. It is at Mr Pearson
            Hunt’s Store, in Water-Street, near Market Street, where it will be delivered to your
              order. I am, Sir, Your most obedient Servant
          
            Fred: Frelinghuysen.
          
        